DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1, 3-10, 17-20 are rejected while claims 11-16 are withdrawn and claim 2 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/01/2022.  These drawings are accepted by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halling et al (U.S. Patent No. 4,643,463).
	Claim 1, Halling discloses:
A gimbal (see figs. 1-5) for connecting pipes, the gimbal comprising: 
a core portion (combination of 16, 20, 26 in fig. 3) and at least one joint shield portion (64, 65 in fig. 3) that surrounds the core portion; 
wherein the core portion, which has a core portion internal surface (see fig. 3, where there is an internal surface) and a core portion external surface (see fig. 4, where a core portion as an external surface), 
comprises at least two pipe engaging portions (16, 20, fig. 4) that are separated by at least one flexible portion (26, fig. 5), which has a flexible portion internal surface and a flexible portion external surface (see fig. 3, where the flexible portion comprises an internal and external surface), and 
a plurality of joint cover portions (22, 18 fig. 3); 
each of the joint cover portions extend from the core portion external surface of the core portion (see fig. 5, where each joint cover portion extends from the core portion external surface) to provide a protective cover for the flexible portion external surface of the at least one flexible portion and is pivotably connected to the at least one joint shield portion (it is inherent that each joint cover portion is pivotable); 
the at least one joint shield portion is configured to provide a protective shield for the at least one flexible portion (see fig. 5, where the flexible portion is covered by the joint shield portion); 
the core portion and the at least one joint shield portion are formed as a single unitary component (see fig. 5, where the device is formed into a single unitary component); 
the core portion and the at least one joint shield portion are formed as a single unitary component by an additive layer manufacturing process (see note below); 
each of the joint cover portions is pivotably connected to the at least one joint shield portion by a pin portion (28, fig. 3) that interlocks each of the joint cover portions with the at least one joint shield portion; and 
the pin and the joint cover are one piece (see Col. 4, lines 65-66, where the pin can be welded to the joint cover).
It is noted that “by an additive layer manufacturing process” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

	Claim 3, Halling discloses:
The gimbal of claim 1, wherein one or more of the core portion, the pipe engaging portions, the at least one flexible portion, and the at least one joint shield portion is cylindrical in cross-section(see fig. 3).

Claim 4, Halling discloses:
The gimbal of claim 1, wherein the gimbal has two or more of the joint cover portions that are equally spaced around the core portion of the gimbal (see fig. 3).

Claim 5, Halling discloses:
The gimbal of claim 1, wherein the core portion further comprises at least one core portion joint guard (18, fig. 3) that provides protective cover for the at least one flexible portion.

Claim 6, Halling discloses:
The gimbal of claim 5, wherein the at least one core portion joint guard is configured to complement the configuration of a respective one of the joint cover portions to maximise protective cover for the at least one flexible portion (see fig. 4, where the flexible portion is covered).

Claim 7, Halling discloses:
The gimbal of claim 1, wherein the at least one joint shield portion and the plurality of joint cover portions are configured to complement each other in order to maximise protective shielding for the at least one flexible portion of the gimbal.

Claim 8, Halling discloses:
The gimbal of claim 1, wherein the gimbal has two to six of the joint cover portions and a single one of the joint shield portion (see fig. 3).

Claim 9, Halling discloses:
The gimbal of claim 1, wherein the gimbal has four of the joint cover portions, a single one of the joint shield portion, and the core portion has two of the pipe engaging portions and a single one of the at least one flexible portion (see fig. 3).

Claim 10, Halling discloses:
The gimbal of claim 9, wherein at least one of the pipe engaging portions is elongated (see fig. 4, where elements 16, 20 are elongated).

Claim 17, Halling discloses:
The gimbal of claim 1, wherein each of the joint cover portions has an aperture that receives a pin portion that extends inwardly from the joint shield portion so each of the joint cover portions is pivotable with respect to the joint shield portion.

Claim 18, Halling discloses:
A gas turbine engine that includes at least one gimbal according to claim 1 (see Col. 1, lines 11-15, where this gimbal is used aircraft systems, especially in compressors which are known to be part of a gas turbine engine).

Claim 20, Halling discloses:
The gimbal of claim 1, wherein the pin portion extends integrally from an internal surface of the joint cover to interlock each of the joint cover portions with the at least one joint shield portion  (see Col. 4, lines 65-66, where the pin can be welded to the joint cover; see fig. 1, where the pin portions extends integrally from an internal surface of the joint cover).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halling in view of Tajiri (11,085,565). 
In regards to claim 19, Halling discloses:
A method for manufacturing a gimbal, the method comprising forming a gimbal according to claim 1 by the use of welding, 
but does not disclose the method forming the gimbal by additive layer manufacturing.
However, Tajiri discloses: 
a similar gimbal joint (see fig. 12) comprising a joint cover portion (206, fig. 12), 
wherein the joint cover portion comprises pins (see element 217, where “pins” are protruding inward to engage element 222);
a bellow (212, fig. 12); and 
a plurality of joint cover portions (202, fig. 12); 
wherein the gimbal can be manufactured using additive manufacturing (see Col. 13, lines 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an additive manufacturing process on the gimbal ring of Halling to efficiently transfer dynamic systems loads with minimum rotational joint stiffness, as taught by Tajiri (see Col. 13, lines 36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christianson et al. (U.S. Patent No. 7,040,666) discloses a similar gimbal to the present invention. 
Sparks (U.S. PGPub No. 2020/0041050) discloses a similar gimbal to the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679